DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 58-86 are currently pending.
Priority:  This application is a CON of PCT/EP2018/082659 11/27/2018
with foreign priority claim to EP 17204120.4 11/28/2017 and 
PCT/CN2018/111860 10/25/2018.
IDS:  The IDS dated 7/27/21, 7/26/21, 9/4/20 were considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 58-74, 79-82, in the reply filed on 7/26/21 is acknowledged.  
Applicant also elected the species of Example 2:

    PNG
    media_image1.png
    139
    260
    media_image1.png
    Greyscale

stated as reading on claims 58-63, 67, and 69-74.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 64-66, 68, 79-82 are hereby withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58, 60, 61, and 69-71, 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tominaga et al. (US 4454130).
The prior art teaches Compound 64 (col 35):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

reading on formula IA when:
X is N; L is CH2; A is phenyl; R1 and R2 are H; Y is CH2; n and m are 1.

Claims 58, 60-63, 67, and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regsitry-1 (Registry Number: 1907579-56-9 (Entered STN: 10 May 2016)).
The prior art teaches the following compound:

reading on formula IA when:
X is N; L is CHR3 (R3 is phenyl); A is phenyl; R1 and R2 are H; Y is O; n and m are 1.

Claims 58-62, and 69-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry-2 (Registry Number: 931085-56-2, Entered STN: 20 Apr 2007).
The prior art teaches the following compound:

reading on formula IA when:
X is CH; L is CH2; A is phenyl; R1 and R2 are H; Y is O; n and m are 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-63, 67, and 69-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-54 of copending Application No. 16/884562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in scope and include species that would anticipate each other – i.e. claim 53. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The claims are not in condition for allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639